DocuSign Envelope ID: D8FBE056-9F9D-46B8-A242-9B6C0697A707
                      Case 4:20-cv-05640-YGR Document 569 Filed 05/03/21 Page 1 of 6



        1   Gavin W. Skok (WA SBN 29766)
            gskok@foxrothschild.com
        2   FOX ROTHSCHILD LLP
            1001 Fourth Avenue, Suite 4500
        3   Seattle, Washington 98154-1192
            Telephone: (206) 624-3600
        4   Facsimile: (206) 389-1708
        5   Jaemin Chang (SBN 232612)
            jchang@foxrothschild.com
        6   FOX ROTHSCHILD LLP
            345 California Street, Suite 2200
        7   San Francisco, CA 94104-2670
            Telephone:     415.364.5540
        8   Facsimile:     415.391.4436
        9   Attorneys for non-party Valve Corporation

       10

       11                                   UNITED STATES DISTRICT COURT

       12                               NORTHERN DISTRICT OF CALIFORNIA

       13                                            OAKLAND DIVISION

       14    EPIC GAMES, INC.,                                      Case Nos.        4:20-CV-05640-YGR
       15                     Plaintiff, Counter-Defendant,
                                                                    DECLARATION OF KARL
       16                                                           QUACKENBUSH IN SUPPORT OF
                              v.                                    APPLE INC.’S AND EPIC GAMES, INC.’S
       17                                                           ADMINISTRATIVE MOTIONS TO SEAL
             APPLE INC.,                                            CERTAIN EXPERT TESTIMONY
       18
                              Defendant, Counterclaimant.
       19

       20            I, Karl Quackenbush, declare and state as follows in support of Valve’s request to seal

       21   certain information pursuant to Apple’s Administrative Motion to Partially Seal Expert Written

       22   Direct Testimony (Dkt. No. 489) and Epic Games, Inc.’s Administrative Motion to Seal

       23   Portions of its Expert Written Direct Examinations (Dkt. No. 509) (collectively, the “Sealing

       24   Motions”):

       25            1.      I am General Counsel for Valve. I am competent to testify, and have personal

       26   knowledge of the facts stated below.

       27            2.      Valve is a private company headquartered in Bellevue, Washington with

       28   approximately 350 employees that develops PC video games. Valve also operates Steam, an
                                                                 -1-
                             Declaration of Karl Quackenbush ISO Motions to Seal Certain Expert Testimony
DocuSign Envelope ID: D8FBE056-9F9D-46B8-A242-9B6C0697A707
                      Case 4:20-cv-05640-YGR Document 569 Filed 05/03/21 Page 2 of 6



        1   online platform that lets users purchase and play PC games on their laptops and desktops. Over
        2   30,000+ PC games are available on Steam, over 99% of which were made by third parties other
        3   than Valve. Third party developers that offer their games on Steam set prices for their games.
        4   Valve collects the purchase price from Steam users and remits the proceeds to the third party
        5   developer net of taxes and a revenue share to Valve.
        6            3.      Valve is a privately held company with no outside shareholders or lenders. It
        7   is not subject to public regulatory reporting and auditing requirements. Valve does not publicly
        8   disclose its sales and revenue information and projections or its business strategies.          Valve
        9   derives a significant value from the confidentiality of such information. In addition, because
       10   third party games are available on Steam, Valve has a large amount of confidential third-party
       11   sales and revenue information, which Valve does not publicly disclose in order to protect the
       12   third parties’ confidentiality. Our agreements with these third parties require us to keep this
       13   information confidential.
       14            4.      In response to Defendant Apple, Inc.’s subpoena, Valve produced responsive
       15   documents (1,524 pages of business records), including documents containing confidential,
       16   highly sensitive, and competitively-valuable information. These documents include confidential
       17   business strategies, contractual terms, and other competitively sensitive information. Some of
       18   the information produced was not created or kept in the form requested in the ordinary course
       19   of business by Valve. Instead, Valve was compelled by subpoena to specially query and
       20   combine information from various internal Valve sources to compile it. All such information
       21   is proprietary to Valve, with restricted and controlled access (including through password
       22   protection) within Valve to preserve the confidentiality of the information they contain.
       23            5.      On April 30, 2021, the Court granted in part Valve’s motion to seal certain trial
       24   exhibits. Pretrial Order No. 7 (Dkt. No. 526) (the “Sealing Order”).
       25            6.      The Sealing Motions seek to seal testimony by expert witnesses about, or that
       26   disclose information from: (i) documents produced by Valve that were already sealed by the
       27   Sealing Order, and (ii) expert testimony containing quotations from a document produced by
       28
                                                                 -2-
                             Declaration of Karl Quackenbush ISO Motions to Seal Certain Expert Testimony
DocuSign Envelope ID: D8FBE056-9F9D-46B8-A242-9B6C0697A707
                      Case 4:20-cv-05640-YGR Document 569 Filed 05/03/21 Page 3 of 6



        1   Valve that the Court has deferred ruling on Valve’s request to seal unless and until that document
        2   is used at trial.
        3            7.         Valve seeks to seal the following excerpts from the Written Direct Testimony
        4   of Dr. David S. Evans:
        5
                            Basis for Sealing
        6    Paragraph
             172       Quotes content from p. 6 of DX-4388 (similar content also appears on p. 9 of DX-
        7              3746, DX-3868 and DX-5322). The Sealing Order ordered these portions of DX-
                       4388, DX-3746, DX-3868 and DX-5322 to be sealed. (Dkt. No. 547 at p. 6).
        8
             173       Quotes DX-4200 (and duplicate exhibit DX-5365), which is highly confidential
        9              detailed discussion of Valve’s strategy for competing with the Epic Games Store. The
                       Court in the Sealing Order deferred consideration until trial whether to seal this
       10              document. (Dkt. No. 547 at p. 6).
       11    177       Quotes content from p. 6 of DX-4388 (similar content also appears on p. 9 of DX-
                       3746, DX-3868 and DX-5322). The Sealing Order ordered these portions of DX-
       12              4388, DX-3746, DX-3868 and DX-5322 to be sealed. (Dkt. No. 547 at p. 6).
       13            8.         Valve also seeks to seal the following excerpts from the Written Direct
       14   Testimony of Lorin Hitt, Ph. D.:
       15
             Paragraph Basis for Sealing
       16    256            Quotes content from p. 6 of DX-4388 (similar content also appears on p. 9 of DX-
                            3746, DX-3868 and DX-5322). The Sealing Order ordered these portions of DX-
       17                   4388, DX-3746, DX-3868 and DX-5322 to be sealed. (Dkt. No. 547 at p. 6).
       18            9.         Valve produced Exhibits DX-4388, DX-3746, DX-3868, DX-4200, and DX-
       19   5322 with “Highly Confidential-Attorney’s Eyes Only” designations under the protective order
       20   in this case.
       21            10.        Paragraphs 172 and 177 of the Evans testimony, and paragraph 256 of the Hitt
       22   testimony all quote directly from the portions of DX-4388, DX-3746, DX-3868 and DX-5322
       23   that the Court sealed in the Sealing Order. Publicly filing these portions of testimony would
       24   reveal the contents that the Court already ordered to be sealed.
       25            11.        Moreover, Exhibits DX-4388, DX-3746, DX-3868, and DX-5322 are internal
       26   Valve documents that reflect internal strategy discussions among a limited group of Valve
       27   employees regarding how Valve manages its business, potential changes to the Steam revenue
       28   sharing program and contractual terms with third parties, and include analysis of potential effects
                                                                    -3-
                                Declaration of Karl Quackenbush ISO Motions to Seal Certain Expert Testimony
DocuSign Envelope ID: D8FBE056-9F9D-46B8-A242-9B6C0697A707
                      Case 4:20-cv-05640-YGR Document 569 Filed 05/03/21 Page 4 of 6



        1   of changes on third-party sales and other revenues. Valve does not distribute or disclose these
        2   documents or the confidential information they contain outside the company, and derives a
        3   significant value from keeping this information and its internal strategy discussions
        4   confidential.
        5            12.     Separately, paragraph 173 of the Evans testimony quotes DX-4200 and DX-5365
        6   (duplicate exhibits), which are internal Valve emails containing highly confidential and detailed
        7   discussion of Valve’s strategy for competing with the Epic Games Store. Among other things,
        8   these emails discuss changes in the market, various tactics and steps taken by Epic to compete
        9   with Valve, the impact of such actions, and potential actions by Valve in response. These emails
       10   were circulated to a limited group of people inside Valve with a specific need to know such
       11   information and to participate in these strategy discussions. These emails and the information
       12   they contain is kept confidential by Valve and not publicly disclosed or disseminated. Valve
       13   derives economic and competitive value from the confidentiality of such information.
       14            13.     In the Sealing Order, the Court deferred ruling on whether DX-4200 and DX-5365
       15   should be sealed until they are used at trial. Accordingly, paragraph 173 of the Evans testimony
       16   should be sealed at least until DX-4200 and DX-5365 are used at trial (if at all) and the Court
       17   rules on whether they should be sealed, as stated in the Sealing order. (Dkt. No. 547 at p. 6.)
       18   Because paragraph 173 of the Evans testimony contains Valve’s highly confidential information,
       19   it should be sealed if and when it is introduced at trial.
       20            14.     Disclosure of any of the above non-public financial and proprietary information
       21   would harm Valve’s competitive standing as it would give significant and unfair insight into
       22   Valve’s strategic decision-making, strategic plans, operations and financials. If disclosed, others
       23   could gain unfair competitive advantage by using this information to develop competing products
       24   and features, undercut pricing, or negotiate different contract terms. Valve would face substantial
       25   harm to its competitive standing and to its business operations.
       26            15.      Because of the highly confidential nature of the Valve documents listed on
       27   Apple’s trial exhibit list (DX-3585, DX-3746, DX-3868, DX-3931, DX-4200, DX-4202, DX-
       28   4388, DX-4514, DX-5320, DX-5321, DX-5322, DX-5333, DX-5365), Valve’s Administrative
                                                                 -4-
                             Declaration of Karl Quackenbush ISO Motions to Seal Certain Expert Testimony
DocuSign Envelope ID: D8FBE056-9F9D-46B8-A242-9B6C0697A707
                      Case 4:20-cv-05640-YGR Document 569 Filed 05/03/21 Page 5 of 6



        1   Motion to Seal (Dkt. No. 526) requested that the Court close the courtroom to the public for
        2   any testimony regarding these exhibits or the information they contain, and direct the parties
        3   not to refer to this information in opening statements, closing argument or any demonstratives
        4   made available on the public record. The Sealing Order stated that Valve’s “motion is
        5   GRANTED as to all documents except for” DX-4200 and DX-5365, which the Court deferred
        6   ruling on until trial; for portions of DX-4388, DX-3746, DX-3868 and DX-5322 that Valve
        7   does not seek to seal here; and certain exhibits not at issue on this motion.
        8            16.     Similarly here, the Court should Court close the courtroom to the public for any
        9   testimony regarding the matters discussed in paragraph 256 of the Written Direct Testimony
       10   of Lorin Hitt, Ph. D. and in paragraphs 172, 173 and 177 of the Written Direct Testimony of
       11   Dr. David S. Evans, in insofar as such testimony would disclose the contents of the Valve
       12   documents referred to in those paragraphs and previously sealed or deferred by the Court.
       13   Valve further requests that the Court direct the parties not to refer to this information in opening
       14   statements, closing argument or any demonstratives made available on the public record
       15            17.     Valve has expended significant resources and implemented strict measures to
       16   prevent disclosure of the confidential information contained in the subject trial exhibits and
       17   discussed in this expert testimony, including by storing such information under password
       18   protection on internal Valve servers, limiting access to certain of the information as described
       19   above to certain Valve employees with a specific need to know, and not making such information
       20   publicly available (including to any outside investors or lenders, which Valve does not have).
       21   This confidential information would not be available in the ordinary course of business to
       22   Valve’s competitors or the public.
       23

       24

       25

       26

       27

       28
                                                                 -5-
                             Declaration of Karl Quackenbush ISO Motions to Seal Certain Expert Testimony
DocuSign Envelope ID: D8FBE056-9F9D-46B8-A242-9B6C0697A707
                      Case 4:20-cv-05640-YGR Document 569 Filed 05/03/21 Page 6 of 6



        1            I declare under penalty of perjury under the laws of the United States that the foregoing is
        2    true and correct. Executed on May 3, 2021 at Bellevue, Washington.
        3
                                             ___________________________________
        4                                              Karl Quackenbush
        5

        6

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
                                                                 -6-
                             Declaration of Karl Quackenbush ISO Motions to Seal Certain Expert Testimony
